Title: To George Washington from Major General Adam Stephen, 14 April 1777
From: Stephen, Adam
To: Washington, George



Sir,
Chatham [N.J.] 14h April ’77

Inclosd I send your Excellency a Return of the men of my division, exclusive of General Maxwells Brigade, of which I have got no return yet.
I go on the Out posts to day, and do not approve of the mens being so dispersd as not be Able to support one Another—The troops at Quibble town were kept in Awe by Appearances yesterday; had they happily reinforcd their pickets a little; or Shou’d some men dispersd behind them, here & there; & marched wt. the Rest to Bound Brook—Their appearance would probably have occasiond a precipitate Retreat of the Enemy.
There is a Certain Capt. Russel who commanded a Company raisd in Loudon County for a Year only—He is now come up to this place; & has been in Pennylva Since we arrivd in October, but never joind us before, nor has he done a days duty, these Six months—Has no Company The men have all gone home, except a few which are inlisted into other Companies—His Lt Mucklehanny is likewise here—he has been all the Winter wt. the Sick at Wilmington—I would be glad to have

your Excellency Orders about them—Col. Johnston knows the Gentl. Men—They never applyd for Orders to go Recruiting, & the time of their Companie’s Service expird in February, and I dare say many of them Stragled home without being paid Which hurts the recruting greatly.
I expect Some intelligence from York—Paulus Hook, Bergen, & Staaten Island; & have the honour to be Sir, Your most Obt Ser.,

Adam Stephen


p.s. Our people Catchd another of the Wretches in Cedar Swamp. If your Excellency has no particular Commands at present, I think it best that General Mulhenberg should go on the Lines get acquainted with the Country, & a habit of looking at the Enemy.

